

115 HR 5518 IH: To amend the Public Health Service Act to establish a preference, in the allocation of donated organs, for individuals who are lawfully present in the United States, and for other purposes.
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5518IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Mr. Posey introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish a preference, in the allocation of donated
			 organs, for individuals who are lawfully present in the United States, and
			 for other purposes.
	
		1.Preference for lawfully present individuals in the allocation of donated organs
 (a)Organ Procurement OrganizationsSubparagraph (E) of section 371(b)(3) of the Public Health Service Act (42 U.S.C. 273(b)(3)) is amended to read as follows:
				
 (E)have a system to allocate donated organs equitably among transplant patients according to established medical criteria and, in so allocating donated organs, give preference to individuals who are lawfully present in the United States over individuals who are unlawfully present in the United States,.
 (b)Organ Procurement and Transplantation NetworkSection 372(b)(2)(B) of the Public Health Service Act (42 U.S.C. 274(b)(2)(B)) is amended to read as follows:
				
 (B)establish membership criteria and medical criteria for allocating organs, provide to members of the public an opportunity to comment with respect to such criteria, and include in such criteria a preference for allocating donated organs to individuals who are lawfully present in the United States over individuals who are unlawfully present in the United States,.
			